MEMORANDUM **
Sherin Sami Shafik, a native and citizen of Egypt, petitions for review of the Board of Immigration Appeals’ order dismissing his appeal from an immigration judge’s order denying his application for cancellation of removal. We dismiss the petition for review.
We lack jurisdiction to review the agency’s discretionary determination that Shafik failed to show exceptional and extremely unusual hardship to a qualifying relative, see Martinez-Rosas v. Gonzales, 424 F.3d 926, 929 (9th Cir.2005), and Shafik does not raise a colorable due process claim, see id. at 930 (“[Traditional abuse of discretion challenges recast as alleged due process violations do not constitute colorable constitutional claims that would invoke our jurisdiction.”).
PETITION FOR REVIEW DISMISSED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.